Citation Nr: 1700031	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO. 13-18 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pustular dermatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

[[VITO - I wasn't sure if we needed to ask for additional service treatment records. The Rep thinks there are missing records, but I don't see any indication of that other than very few records for 10 years of service. The Veteran indicated that he did not receive treatment for the skin rash during service.]]

In the June 2013 Substantive Appeal (VA Form 9), the Veteran indicated that he sought treatment in 2012 at a VA medical facility in Atlanta, Georgia; these records are not contained within the Veteran's claims file. 

In addition, while the Veteran indicated that he did not receive treatment for a skin rash during service, in December 2016 his representative indicated that "it is apparent ... that there is a significant amount of service treatment records missing from the veteran's file [that] could prove to be germane in substantiating the veteran's claim." As VA has a duty to obtain these potentially relevant records, a remand is required. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Record Center and/or the appropriate service entity and request that it forward any and all service treatment records for the Veteran. All received records should be associated with the claims file. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2. Contact the Veteran and request that he submit any service treatment or personnel records in his possession. All submitted records should be associated with the claims file.

Also, request that he identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records for a skin rash prior to August 2011, and between December 2011 and October 2016. 

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




